J-A19015-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                    Appellee              :
                                          :
              v.                          :
                                          :
 JAMES COREY GLEASON                      :
                                          :
                    Appellant             :        No. 1561 MDA 2017

    Appeal from the Judgment of Sentence Entered September 13, 2017
             In the Court of Common Pleas of Wyoming County
           Criminal Division at No(s): CP-66-CR-0000185-2017


BEFORE: GANTMAN, P.J., NICHOLS, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY GANTMAN, P.J.:                    FILED AUGUST 09, 2018

      Appellant, James Corey Gleason, appeals from the judgment of sentence

entered in the Wyoming County Court of Common Pleas, following his open

guilty plea to failure to comply with the sex offender registration requirements

(18 Pa.C.S.A. § 4915.1(a)(2)). On August 4, 2017, Appellant pled guilty to

failure to comply with the registration requirements, based on Appellant’s

failure to update his address with the Pennsylvania State Police between April

1-18, 2017. The court sentenced him on September 13, 2017, to 24 to 84

months’ imprisonment, which included a mandatory minimum under 42

Pa.C.S.A. § 9718.4(a)(1)(i) (requiring mandatory minimum of not less than

two years’ imprisonment for individual who is subject to 15-year sex offender

registration period and who failed to comply with registration requirements).

Appellant orally objected to imposition of the mandatory minimum and filed a
J-A19015-18


written post-sentence motion that day challenging the legality of the

mandatory minimum sentence. The next day, the court denied Appellant’s

post-sentence motion. Appellant timely filed a notice of appeal on October

11, 2017. On October 16, 2017, the court ordered Appellant to file a concise

statement of errors complained of on appeal per Pa.R.A.P. 1925(b); Appellant

timely complied.

       On appeal, Appellant challenges the legality of his mandatory minimum

sentence under, inter alia, Alleyne v. United States, 570 U.S. 99, 133 S. Ct.
2151, 186 L. Ed. 2d 314 (2013) (holding any fact that increases mandatory

minimum sentence for crime is considered element of crime for fact-finder to

find beyond reasonable doubt) and Commonwealth v. Blakney, 152 A.3d
1053 (Pa.Super. 2016) (holding Section 9718.4, which contains non-severable

“proof at sentencing” provision that permits court to decide facts triggering

application of statute by preponderance of evidence, is unconstitutional).1

       Instantly, the court imposed a mandatory minimum sentence under

Section 9718.4. The Commonwealth agrees Appellant is entitled to sentencing

relief under Alleyne and its progeny.2           Given the parties’ agreement, we

____________________________________________


1 See also Commonwealth v. Pennybaker, 636 Pa. 506, 145 A.3d 720
(2016) (per curiam) (vacating and remanding for resentencing without
imposition of mandatory minimum per Section 9718.4).

2 We acknowledge our Supreme Court’s recent decision in Commonwealth
v. Resto, ___ Pa. ___, 179 A.3d 18 (2018) (holding mandatory minimum
under 42 Pa.C.S.A. § 9718(a)(3) does not run afoul Alleyne because it



                                           -2-
J-A19015-18


affirm Appellant’s conviction but vacate and remand for resentencing without

the imposition of the mandatory minimum sentence under Section 9718.4.

       Judgment of sentence vacated; case remanded for resentencing.

Jurisdiction is relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/9/2018




____________________________________________


imposes mandatory minimum sentence solely based on conviction for
enumerated crime and requires no additional fact-finding at sentencing). As
Resto does not involve the precise sentencing statute at issue here, and in
light of the parties’ agreement on resentencing, we distinguish Resto as non-
controlling.

                                           -3-